Citation Nr: 1726396	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease L4 to S1 with anterior spurring at multiple levels previously rated under 5293 with associated stenosis and history of laminectomy (degenerative disc disease).

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected neurogenic bladder.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tender lumbar scar.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1975 to May 1980 and from February 1982 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, January 2012, August 2013, and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

A hearing was held before the Board in July 2015.  A transcript is of record.  Thereafter, in January 2016, the Board remanded this matter for further development.  The claims are now returned to the Board for further appellate adjudication.


FINDINGS OF FACT

1.  Even with consideration of the Veteran's complaints of extreme pain and functional loss, there is no evidence his degenerative disc disease has resulted in ankylosis. 

2.  For the entire period on appeal, the Veteran's service-connected disability of left lower extremity radiculopathy has resulted in severe incomplete paralysis but no muscle atrophy.
3.  For the entire period on appeal, the Veteran's neurogenic bladder is manifested by urinary frequency with daytime voiding interval between one and two hours and awakening to avoid three to four times per night.

4.  For the entire period on appeal, the Veteran had three scars which, giving the Veteran the benefit of the doubt, are found to be painful in nature.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 40 percent for service-connected degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  The criteria for an initial disability rating of 40 percent, but no higher, for service-connected left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5243, 4.124(a) Diagnostic Code 8510 (2016).

3.  The criteria for an initial disability rating of 20 percent, but no higher, for service-connected neurogenic bladder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2016).

4.  The criteria for an initial disability rating of 20 percent, but no higher, for service-connected tender lumbar scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See November 2011 VCAA correspondence and the July 2015 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the Board's January 2016 remand directives, medical evidence saved to multiple compact discs submitted to the VA were uploaded and all of the new evidence was reviewed by the AOJ in the March 2016 Supplemental Statement of the Case.  As such, there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Applicable Laws

Procedurally, the Veteran submitted a claim for an increased disability rating for his service-connected degenerative disc disease in October 2011.  Thereafter, a December 2011 rating decision increased the Veteran's degenerative disc disease disability rating to 20 percent effective October 27, 2011.   After additional evidence was received, a January 2012 rating decision continued the 20 percent disability evaluation for the Veteran's degenerative disc disease.  In June 2012, the Veteran filed a notice of disagreement with the December 2011 rating decision, to the extent it denied a rating in excess of 20 percent for his service-connected degenerative disc disease.  An August 2013 rating decision, in pertinent part, increased the disability rating for the Veteran's degenerative disc disease to 40 percent effective October 27, 2011, granted service connection for left lower extremity radiculopathy with an evaluation of 20 percent effective October 27, 2011, granted service connection for tender lumbar scar with an evaluation of 10 percent effective October 27, 2011 and granted service connection for neurogenic bladder with a 10 percent disability evaluation effective October 27, 2011.  Thereafter, a July 2014 rating decision granted a temporary 100 percent disability rating for the Veteran's degenerative disc disease effective November 7, 2013 and a 40 percent rating effective February 1, 2014.  Additionally, the 20 percent disability rating for left lower extremity radiculopathy and the 10 percent disability ratings for neurogenic bladder and tender lumbar scar were both continued.  The rating for the degenerative disc disease during the period when it was rated totally disabling is not in dispute, and not at issue herein.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Degenerative Disc Disease of the Lumbar Spine

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
 
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim. Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

A May 2007 MRI of the lumbar spine showed multilevel degenerative disc disease, congenitally narrow canal, articular facet hypertrophy and ligamentum flavum laxity results in moderate to severe central canal stenosis at L2/L3, L3/L4 and L4/L5.  There was also moderate to severe foraminal narrowing along with severe discogenic changes at L2/L3 and L5/S1.

A VA examination was performed in December 2011.  At the examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported flare-ups that impact his function of the spine.  In particular, he reported constant pain in the back along with pain in both legs.  On examination, the Veteran's range of motion was 80 degrees forward flexion, with painful movement beginning at 60 degrees, 10 degrees of extension with painful motion beginning at 10 degrees, 20 degrees of bilateral lateral flexion and bilateral later rotation with painful motion at 20 degrees.  He was unable to perform repetitive testing without causing muscle spasms.  Functional loss including pain on movement was documented at the examination.  Additionally, abnormal gait was caused by guarding or muscle spasms.  Muscle strength was found to be normal and no muscle atrophy was noted.  The examiner found the Veteran did not have IVDS of the lumbar spine.  

Functionally, the Veteran constantly used a cane for ambulation to deal with his back pain.  His back pain also impacted his ability to work and the Veteran reported being permanently disabled with SSA.

A March 2012 diagnostic report showed postsurgical changes as described with multilevel laminectomy and severe degenerative changes in the bilateral facets with large osteophyte endplate changes marrow multilevel neural forman and central canal.

A VA examination was performed in July 2013.  At the examination, lumbar disc disease, radiculopathy, and IVDS were diagnosed.  The Veteran did not report having flare-ups that impacted the function of his thoracolumbar spine.  On examination, the Veteran's range of motion was 20 degrees forward flexion with painful motion at 0 degrees, 10 degrees extension with painful motion at 0 degrees, 20 degrees right and left lateral flexion with painful motion at 0 degrees, and 20 degrees right and left lateral rotation with painful motion at 0 degrees.  The Veteran was not able to perform repetitive use testing because it was too painful, but it was noted he had less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  It was also noted that the examiner was unable to assess in actual degrees of range of motion, the Veteran's additional limitations due to pain, weakness, fatigability, and incoordination, because he was unable to replicate his range of motion during flare-ups or repetitive use.  The examiner further noted that the Veteran's back was sensitive to touch, that he had guarding or muscle spasm of the back that was severe enough to result in abnormal gait and an abnormal spinal contour.  The examiner also noted that the Veteran's IVDS resulted in at least 4 weeks but less than 6 weeks of incapacitating episodes.  Functionally, the Veteran was noted to use a cane regularly.  It was also indicated that his back condition impacted his ability to work in that he could lift 10 pounds infrequently, walk half a block at one time, walk one block during an 8 hour day, stand for less than 5 minutes at one time, and sit for 10 to 30 minutes at one time.

An August 2013 MRI of the Veteran's lumbar spine showed interval surgery with multilevel laminectomies with increased caliber of the thecal sac at L2-L3 and L4-L5 levels, persistent narrowing at L3-L4 and multilevel neuroforaminal narrowing.

Private treatment records dated October 2010 to February 2011 showed complaints of increased back and bilateral leg pain greater on the left anterior thigh and increased numbness, weakness and paresthesias of the legs.  An October 2010 notation indicated no bowel or bladder function changes but hyper sensitivity to touch that resulted in pain.  

Private treatment records from P.M.P.D. dated October 2013 to April 2014 document the Veteran's follow up from his back surgery in November 2013.  A March 2014 notation reported a stable CT of the lumbar spine but documented several falls.  The Veteran's ambulation had not significant improved following the surgery but the overall construct was stable.  In January 2014, the Veteran reported falling several times in the past 4 days and was in a great deal of pain.  

Additional private treatment records from J.C., M.D. dated December 2011 through June 2015 reported the continued treatment for the Veteran's back.  Throughout the records, the Veteran reported severe back pain with left sided radiculopathy.  

At the July 2015 Board hearing, the Veteran testified he had difficulty sitting for more than an hour and a half and could barely walk from his bedroom to the kitchen because it was painful.  Additionally, the Veteran testified he was afraid he would fall frequently because of his left foot drop.  The Veteran also testified that he was unable to bend his back at all which means he was unable to put his shoes and socks on and had difficulty putting his pants on.  Functionally, the Veteran and his wife testified that his quality of life was very low as a result of the extreme pain the Veteran suffers in his back.  He is unable to participate in activities that he enjoys or even be touched as a result of the extreme pain.

An October 2015 VA wheelchair clinic assessment reported the Veteran had significant pain when transferring from sitting to standing.  He used assistive devices for ambulation and could only ambulate 150 feet with significant limitations from pain.  The Veteran was found eligible for a power mobility wheelchair as a result of his significant limitation with pain and long standing.

A VA examination was performed in October 2015.  The examiner reported the Veteran has had several surgeries with spinal fusion.  The first surgery was in 2010 and there were complications.  The condition has worsened and the Veteran reported constant pain in the back and legs.  Moreover, the Veteran reported flare-ups which caused him to not be able to walk half of a block due to pain.  The functional loss from the back included being unable to bend over or walk for long periods of time.  He also reported having difficulty dressing himself, including putting socks on and having difficulty bathing him due to instability.  The Veteran reported frequent falls and an inability to stand for more than 5 minutes.  Additional functional loss included being unable to wear paints at times due to pressure of the clothing and an inability to have sex.

At the examination, the Veteran was already miserable and any bending would make his pain worse so there was no range of motion testing performed.  However, the examiner noted pain on examination with forward flexion, extension, bilateral lateral flexion and bilateral lateral rotation.  Additionally, the examiner noted the Veteran was tearful at the examination and he was ambulating with a cane due to his back and leg severe pain.  Pain on weight bearing was also observed.   Pain and weakness significantly limit his functional ability with repeated use over time and during a flare-up, lack of endurance was also noted.  The Veteran also displayed guarding and muscle spasm which result in abnormal gait or abnormal spine contour and left lower extremity radiculopathy.  The examiner also noted decreased muscle strength but no muscle atrophy.  The spine was not found to be ankylosed but the Veteran did have loss of bladder function.

The examiner also diagnosed the Veteran with IVDS but indicated the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the last 12 months.

Functionally, the examiner noted the Veteran was unable to dress himself because he cannot bend over, can only walk half a block and was unable to lift or carry any type of bag or object.  The Veteran also had issues with falling due to left foot drop.

Based on the above, a disability rating of 50 percent is not warranted under the criteria for the General Rating Formula as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Additionally, the Board has considered the Veteran's diagnosis of IVDS; however, a rating higher than 40 percent would not be warranted under Diagnostic Code 5243.  Lastly, the Board notes the Veteran's neurologic abnormalities pursuant to Diagnostic Codes 5235 and 5242 have been separately rated and will be evaluated further below.

Also, while the Board is sympathetic to the Veteran's clear extreme pain and functional loss due to his lumbar spine, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

Accordingly, a rating in excess of 40 percent for the Veteran's degenerative disc disease is not supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2016).

Left Lower Radiculopathy

A 20 percent rating for radiculopathy, left lower extremity is in effect from October 27, 2011.  The Veteran's radiculopathy is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 .

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

A December 2011 VA examination found no evidence of radiculopathy. 

A July 2013 VA examination diagnosed left lower extremity radiculopathy, which was manifested by severe constant pain and severe paresthesias and/or dysesthesias.  Intermittent pain and numbness were not noted.  The examiner opined the Veteran's left lower extremity radiculopathy was severe in nature.

At the July 2015 Board hearing, the Veteran testified he had a foot drop on the left side which caused him to fall.  Further, he testified that he did have some paralysis in the left leg which he contended should be considered moderately severe for rating purposes.

An October 2015 VA examination diagnosed the Veteran with left lower extremity radiculopathy.  On examination, the Veteran's radiculopathy of the left side manifested in severe pain and severe paresthesias and/or dysesthesias.  No intermittent pain or numbness was found.  The examiner opined the Veteran's left lower extremity radiculopathy was severe in nature.

In light of the July 2013 and October 2015 VA examiners' characterization of the Veteran's left lower extremity radiculopathy along with the Veteran's July 2015 testimony regarding his frequent falls caused by his left foot drop, the Board finds that the subjective and objective evidence supports an increased disability rating of 40 percent for his left lower extremity radiculopathy.  However, a still higher rating of 60 is not warranted because there is no evidence of muscle atrophy.  

Accordingly, a rating of 40 percent for the Veteran's left lower extremity radiculopathy is supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2016).

Neurogenic Bladder

The Veteran was assigned a separate rating of 10 percent for neurogenic bladder in an August 2013 rating decision, effective October 27, 2011 under 38 C.F.R. § 4.115b, Diagnostic Code 7542.  Neurogenic bladder is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7542, which is rated based on voiding dysfunction. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a. Only the predominant area of dysfunction shall be considered for rating purposes.  Id. 

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day. When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night. 38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year. A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months. A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a.

A December 2011 VA examination found the Veteran had bladder problems.  In particular, the Veteran reported urinary urgency and occasional incontinence if he cannot get to the bathroom in time.  He also reported some leakage.

A July 2013 VA examination found the Veteran had urinary incontinence.  He also had voiding dysfunction, which was described as being unable to fully empty or being slow to empty.  The voiding dysfunction did not cause urinary leakage or require the use of an appliance.  The voiding dysfunction did, however, cause increased urinary frequency characterized by daytime voiding intervals between 2 and 3 hours.  The voiding dysfunction also caused symptoms such as hesitancy, slow or weak stream, and decreased force of stream.  Functionally, the examiner noted that the Veteran's bladder condition caused him to not sleep through the night due to urinary frequency, which left him tired during the day.  He also experienced urinary frequency during the day.

At the July 2015 Board hearing, the Veteran testified he went to the bathroom three to four times a night and every 1 to 2 hours during the day to avoid soiling himself.  He also testified he wore absorbent materials.

At the October 2015 VA examination, the Veteran was found to have loss of bladder function.  He was unable to tell when he needed to use the bathroom and also described urinary urgency.

The medical evidence shows that the predominant area of dysfunction is urinary frequency.  Pursuant to the Veteran's hearing testimony, his urinary frequency warrants an increased rating of 20 percent.  A still higher rating of 40 percent is not warranted because he did not describe daytime voiding interval of less than one hour or awakening to avoid five or more times per night.

Accordingly, a rating of 20 percent for the Veteran's neurogenic bladder is supported.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2016).

Tender Lumbar Scar

Throughout the appeal period, the Veteran's residual of surgical scar, left anterior knee has been rated 10 percent disabling under Diagnostic Code 7804. 38 C.F.R. § 4.118.
Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars. Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable. 38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code. 38 C.F.R. § 4.118.
On July 2013 VA examination, the Veteran was noted to have a linear scar 24 cm from the mid-back to the lumbar region due to his back surgery.  The scar was noted to be painful and sensitive to touch, with the Veteran being unable to sit with his back against a chair.  The scar was not noted to be unstable.  

At the July 2015 Board hearing, the Veteran showed his 3 scars running vertically from more than halfway up his spine to the base of the spine, roughly 13 to 14 inches.  The Veteran testified he is unable to tell whether they are painful due to his pain medications but they were described as large and disfiguring.

The October 2015 VA examination found the Veteran had scars related to his lumbar spine but none of the scars were painful or unstable, or had a total area equal to or greater than 39 square centimeters or was located on his head, face or neck.  One scar was located on the center of the Veteran's lumbar region and was 23 centimeters long and .3 centimeters wide.  Additional scars were located on the left spine and measured 13 centimeters long and .3 centimeters wide with another scar on the right side of the spine which measured 14 centimeters long and .3 centimeters wide.

The medical evidence of record shows evidence of three scars which were not found to be painful or unstable at the October 2015 VA examination.  However, the Veteran testified that he was unable to tell whether or not the scars were painful due to his pain medications for his lumbar spine.  Furthermore, on July 2013 VA examination ,the Veteran's single scar was noted to be painful and sensitive to touch.  In giving the benefit of the doubt to the Veteran, the Board finds an increased rating of 20 percent for his tender lumbar scars is warranted.  Because there is no evidence of additional scars, a higher rating of 30 percent is not warranted.

The Board has also considered the applicable of Diagnostic Codes 7800, 7801, 7802 and 7805; however, none of these Diagnostic Codes provide the Veteran with a higher disability rating.  Diagnostic Code 7800 is not for application in this case as the Veteran does not have evidence of disfigurement of the head, face or neck.  Furthermore, none of the Veteran's scars have been characterized as deep or have caused limited motion to apply Diagnostic Code 7801.  Lastly, Diagnostic Code 7802 provides a maximum evaluation of 10 percent and does not provide an avenue for increased evaluations. 38 C.F.R. § 4.118.

Based upon the forgoing, the Board finds that the Veteran is entitled to a 20 percent disability rating for his service-connected tender lumbar scar.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2016).


ORDER

A disability rating in excess of 40 percent for service-connected degenerative disc disease is denied.

An initial disability rating of 40 percent for service-connected left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary awards.

An initial disability rating of 20 percent for service-connected neurogenic bladder is granted, subject to the laws and regulations governing payment of monetary awards.

An initial disability rating of 20 percent for service-connected tender lumbar scar is granted, subject to the laws and regulations governing payment of monetary awards.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


